[Cite as State v. Johnson, 2017-Ohio-7702.]



                           STATE OF OHIO, MAHONING COUNTY
                                  IN THE COURT OF APPEALS
                                        SEVENTH DISTRICT

STATE OF OHIO,                                   )
                                                 )
        PLAINTIFF-APPELLEE,                      )
                                                 )           CASE NO. 15 MA 0197
V.                                               )
                                                 )                  OPINION
ROBERT JOHNSON,                                  )
                                                 )
        DEFENDANT-APPELLANT.                     )

CHARACTER OF PROCEEDINGS:                        Criminal Appeal from Court of Common
                                                 Pleas of Mahoning County, Ohio
                                                 Case No. 14 CR 111

JUDGMENT:                                        Affirmed

APPEARANCES:
For Plaintiff-Appellee                           Paul Gains
                                                 Prosecutor
                                                 Ralph Rivera
                                                 Assistant Prosecutor
                                                 21 West Boardman St., 6th Floor
                                                 Youngstown, Ohio 44503-1426

For Defendant-Appellant                          Attorney Bryan Hicks
                                                 P.O. Box 359
                                                 Lebanon, Ohio 45036


JUDGES:

Hon. Gene Donofrio
Hon. Cheryl L. Waite
Hon. Mary DeGenaro


                                                 Dated: September 12, 2017
[Cite as State v. Johnson, 2017-Ohio-7702.]
DONOFRIO, J.

        {¶1}     Defendant-appellant, Robert Johnson, appeals from a Mahoning
County Common Pleas Court judgment convicting him of gross sexual imposition
following a jury trial.
        {¶2}     For some time during 2011 and 2012, E.J., who was eight and then
nine years old, resided with her paternal grandmother and appellant (her
grandmother’s husband) in Youngstown. In the spring of 2012, E.J. went back to
living with her mother, E.A.
        {¶3}     In October 2013, E.J. disclosed to her best friend that appellant had
raped her during the time she had been living at her grandmother’s house. The
friend told E.A. E.J. then told her mother what had happened. E.J. alleged that
appellant raped her on two separate occasions in 2012.
        {¶4}     E.A. called the police. Youngstown Police Officer Melvin Johnson took
a statement from E.J. E.J. was also referred to the Child Advocacy Center (CAC) at
Akron Children’s Hospital.          At the CAC, E.J. underwent a forensic interview and
physical examination.
        {¶5}     On February 6, 2014, a Mahoning County Grand Jury indicted appellant
on two counts of rape, first-degree felonies in violation of R.C. 2907.02(A)(1)(b)(B),
and two counts of gross sexual imposition, third-degree felonies in violation of R.C.
2907.05(A)(4)(C).
        {¶6}     The matter proceeded to a jury trial. The jury found appellant not guilty
of both counts of rape and one count of gross sexual imposition. The jury found him
guilty of the remaining count of gross sexual imposition.
        {¶7}     At a later sentencing hearing, the trial court sentenced appellant to 60
months in prison. It also designated him a Tier II sex offender.
        {¶8}     Appellant filed a timely notice of appeal on November 4, 2015. He now
raises four assignments of error.
        {¶9}     Appellant’s first assignment of error states:

                 THE COURT ERRED IN ADMITTING THE VIDEOTAPED
        INTERVIEW AS A PRIOR CONSISTENT STATEMENT.
                                                                               -2-


       {¶10} E.J. was interviewed by a social worker at the CAC. The state offered
the videotape of E.J.’s interview as a prior consistent statement after defense counsel
brought out multiple discrepancies between E.J.’s testimony and her earlier
statements.     Appellant objected.   (Tr. 209, 281).    The trial court overruled the
objection.    (Tr. 288-289).   The court ruled that the video was a prior consistent
statement offered to rebut an express or implied allegation of recent fabrication. (Tr.
288-289). The video was then played for the jury. (Tr. 304).
       {¶11} Appellant argues the court erred in allowing the interview to be played
for the jury.   He asserts that E.J.’s testimony and the videotaped statement had
numerous inconsistencies. Moreover, appellant argues the state simply wanted to
bolster its witness since she had been discredited on cross-examination, which
appellant asserts is not a basis for admitting a prior consistent statement. In order to
admit a prior consistent statement, appellant urges, there must be an allegation of a
recent fabrication. That was not the case here, appellant states. He contends that
his defense was not that the allegations were recently false but that they have always
been false.
       {¶12} Hearsay is an out-of-court statement offered in court to prove the truth
of the matter asserted. Evid.R. 801(C). Generally, hearsay is inadmissible. Evid.R.
802.
       {¶13} Evid.R. 801(D)(1)(b) provides that a statement is not hearsay, and is
therefore admissible if it is a prior statement by a witness that is “consistent with
declarant's testimony and is offered to rebut an express or implied charge against
declarant of recent fabrication or improper influence or motive[.]”
       {¶14} The Twelfth District explained when a court may admit a prior
consistent statement:

                For the rule to apply, the declarant must be subject to cross-
       examination and the statement must be offered to rebut a charge that
       the declarant lied or was improperly influenced in his testimony. [State
       v.] Williams, [12th Dist. No. CA2007-04-087,] 2008-Ohio-3729, ¶ 12.
                                                                               -3-


      To be admissible, prior consistent statements must have been made
      before the existence of any motive or influence to falsify testimony. Id.
      In determining whether to admit a prior consistent statement for rebuttal
      purposes, a trial court should take a generous view of the entire trial
      setting to determine if there was sufficient impeachment of the witness
      to amount to a charge of fabrication or improper influence or motivation.
      [State v.] Grays, [12th Dist. No. CA2001-02-007, 2001-Ohio-8679] at
      12.

State v. Smith, 12th Dist. No. CA2009-02-038, 2010-Ohio-1721, ¶ 103.
      {¶15} Moreover, a court may not admit prior consistent statements in order to
counter all forms of impeachment or to bolster the witness merely because she has
been discredited. State v. Wolff, 7th Dist. No. 07 MA 166, 2009-Ohio-2897, ¶ 75,
citing Tome v. U.S., 513 U.S. 150, 157, 115 S.Ct. 696, 701, 130 L.Ed.2d 574 (1995).
Evid.R. 801(D)(1)(b) only allows hearsay statements which were made prior to the
motivation to fabricate.   Id., citing State v. Nichols, 85 Ohio App.3d 65, 71, 619
N.E.2d 80. (4th Dist.1993).
      {¶16} In this case, during his opening statement, defense counsel said that
the alleged events did not occur. (Tr. 154-155). Counsel stated that the accusations
against appellant were false and slanderous. (Tr. 155). Counsel further stated he
had to be careful about calling people liars. (Tr. 155). And counsel stated that E.J.
told many people about something “that occurred when it did not.” (Tr. 155).
      {¶17} During defense counsel’s cross-examination of E.J., he questioned her
about several inconsistencies between what she reported to police and the CAC and
what she testified to on direct examination. Counsel brought out inconsistencies
regarding a statement E.J. gave that appellant ran to the washer to wash his clothing
when he heard the grandmother’s car (Tr. 204), that E.J. locked herself in her room
(Tr. 205-206), and that appellant engaged in anal intercourse with her (Tr. 206-207).
Counsel then asked E.J. if she recognized the discrepancies between her statements
and her testimony. (Tr. 207).
                                                                               -4-


       {¶18} Additionally, when cross-examining Officer Johnson, defense counsel
elicited further inconsistencies with E.J.’s testimony regarding whether her legs were
bound and what was used to bind her hands. (Tr. 236).
       {¶19} In ruling on the issue, the trial court found the video of E.J.’s CAC
interview was not hearsay because it was a prior consistent statement offered to
rebut an express or implied charge of recent fabrication. (Tr. 288). The court then
allowed the relevant portion of the interview to be played for the jury.
       {¶20} In the interview, E.J. gave a statement very similar to her testimony.
She described two instances of appellant raping her in the living room while her
grandmother was at bingo.
       {¶21} It has been consistently held that attacking a victim’s credibility during
opening statements is grounds for permitting a prior consistent statement into
evidence pursuant to Evid.R. 801(D)(1)(b). State v. Hunt, 10th Dist. No. 12AP-103,
2013-Ohio-5326, ¶ 39 (“Defense counsel's opening statement implied that Lewis had
been untruthful in her statements to police. This was an allegation of recent
fabrication or improper influence that allowed the state to introduce Lewis's prior
consistent statements to rehabilitate her testimony.”); State v. Crawford, 5th Dist. No.
07 CA 116, 2008-Ohio-6260, ¶ 64 (“It has previously been held that such implications
[of fabrication] during opening statements are sufficient to allow the State's use of
Evid.R. 801(D)(1)(b)”); State v. Abdussatar, 8th Dist. No. 86406, 2006-Ohio-803, ¶ 15
(“Attacking a victim's credibility during opening statement has been found to
constitute sufficient grounds for permitting a prior consistent statement into evidence
pursuant to Evid.R. 801(D)(1)(b). Therefore, because defense counsel contended the
victim fabricated the rape, and because the victim testified and was subject to cross-
examination, the trial court did not err by allowing the letter to be admitted into
evidence.”)
       {¶22} Given the numerous cases that have held that attacking a victim’s
credibility during opening statements is sufficient grounds for admitting a prior
consistent statement into evidence pursuant to Evid.R. 801(D)(1)(b), we cannot
conclude that the trial court abused its discretion in allowing the state to introduce
                                                                                   -5-


E.J.’s interview at the CAC.
       {¶23} Accordingly, appellant’s first assignment of error is without merit and is
overruled.
       {¶24} Appellant’s second assignment of error states:

                THE VERDICT WAS AGAINST THE SUFFICIENCY OF THE
       EVIDENCE.

       {¶25} Here appellant asserts the verdict was not supported by sufficient
evidence. He contends that the only evidence upon which to convict him was E.J.’s
testimony and her testimony was inconsistent with what she told the police and what
she said during her CAC interview. Appellant points out that the jury acquitted him
on three out of the four charges. He finds it incredible that the jury disbelieved E.J.
as to three of the charges but believed her as to one of them. He then argues it is
impossible for a rational trier of fact to find that E.J. was credible as to one incident of
sexual contact but that she was incredible as to the other alleged incident of sexual
contact and as to the two alleged incidents of rape.
       {¶26} Sufficiency of the evidence is the legal standard applied to determine
whether the case may go to the jury or whether the evidence is legally sufficient as a
matter of law to support the verdict. State v. Smith, 80 Ohio St.3d 89, 113, 684
N.E.2d 668 (1997).       In essence, sufficiency is a test of adequacy.           State v.
Thompkins, 78 Ohio St.3d 380, 386, 678 N.E.2d 541 (1997). Whether the evidence
is legally sufficient to sustain a verdict is a question of law. Id. In reviewing the record
for sufficiency, the relevant inquiry is whether, after viewing the evidence in a light
most favorable to the prosecution, any rational trier of fact could have found the
essential elements of the crime proven beyond a reasonable doubt. Smith, 80 Ohio
St.3d at 113.
       {¶27} The jury convicted appellant of one count of gross sexual imposition in
violation of R.C 2907.05(A)(4), which provides:

                (A) No person shall have sexual contact with another, not the
                                                                              -6-


       spouse of the offender; cause another, not the spouse of the offender,
       to have sexual contact with the offender; * * * when any of the following
       applies
             ***
             (4) The other person, or one of the other persons, is less than
       thirteen years of age, whether or not the offender knows the age of that
       person.

       {¶28} We must examine the state’s evidence to determine whether it
presented evidence going to each element of gross sexual imposition.
       {¶29} E.A. was the first witness. E.A. testified that during 2011 and 2012, E.J.
was living with her paternal grandmother and appellant until she could resolve some
housing issues. (Tr. 159-160). During this time, E.A. visited with E.J. during the
week and spent weekends with her. (Tr. 161). During the time E.J. was living with
her grandmother and appellant, E.A. stated that she noticed a change in E.J.’s
personality where she became more anxious. (Tr. 162). E.A. stated that E.J. moved
back in with her as soon as the school year ended in 2012. (Tr. 163). In April 2013,
E.J.’s grandmother passed away. (Tr. 164).     Approximately, a year and a half after
moving back in with E.A., E.J. told her friend that appellant had raped her. (Tr. 174-
175). The friend told E.A. (Tr. 174-175). E.A. stated that E.J. was upset, scared,
and screaming. (Tr. 164). E.A. immediately contacted the police. (Tr. 165).
       {¶30} E.J. was the next witness. She testified that during the time she lived
with her grandmother and appellant, she was eight and then nine years old. (Tr.
183). She stated that twice, while she was living there, something bad happened.
(Tr. 187).
       {¶31} The first time, E.J. testified, her grandmother had gone to bingo and
she was on the couch watching wrestling with appellant. (Tr. 187-188). She stated
that appellant touched her leg and she told him to get off of her. (Tr. 188). E.J.
stated appellant then went and retrieved some duct tape and rope from a cabinet
near the kitchen. (Tr. 188). She testified that appellant tied her legs and duct-taped
                                                                              -7-


her mouth and hands. (Tr. 188-189). She stated that appellant then vaginally raped
her.   (Tr. 189).   She stated that it hurt.   (Tr. 190).   When appellant heard the
grandmother’s car, E.J. stated that he stopped, untied her, and told her to go
upstairs. (Tr. 191). E.J. testified appellant told her he would kill her if she told
anyone what he had done. (Tr. 192).
       {¶32} The second time, E.J. testified, once again her grandmother had gone
to bingo and she was home alone with appellant. (Tr. 193). E.J. was sitting on the
couch. (Tr. 193). She stated that appellant used duct tape and rope to bind her up
again. (Tr. 194). She stated that he showed her pictures in a magazine of girls’
private parts. (Tr. 194). E.J. testified that appellant again vaginally raped her. (Tr.
196). Once again, E.J. stated, appellant stopped when he heard the grandmother’s
car approaching. (Tr. 197). She testified that he told her to go upstairs and he
locked her in the spare bedroom.       (Tr. 197).   E.J. stated that her grandmother
unlocked the door. (Tr. 197).
       {¶33} E.J. testified she did not tell her grandmother what appellant did
because she was scared. (Tr. 198). Eventually, E.J. testified, she told her friend
what had happened. (Tr. 198). The friend told E.A. and E.J. then disclosed what
had happened to E.A. (Tr. 198). Her disclosure occurred after her grandmother had
passed away. (Tr. 198).
       {¶34} Youngstown Police Officer Melvin Johnson was the next witness.
Officer Johnson testified that he responded to a call on October 7, 2013 to take a
report from E.J. (Tr. 222). At that time, E.J. was ten years old. (Tr. 227). Officer
Johnson stated that E.J. was uncomfortable but willing to explain what had
happened. (Tr. 227). At the conclusion of the interview, Officer Johnson stated,
appellant was a suspect for a sexual assault. (Tr. 228-229).
       {¶35} Detective David Lomax was assigned to investigate this case.           (Tr.
248). Detective Lomax went to the CAC to view E.J.’s forensic interview through a
two-way mirror. (Tr. 251). He found E.J.’s forensic interview to be consistent with
the statement she gave to Officer Johnson. (Tr. 251-252). Detective Lomax then
obtained a search warrant for appellant’s home. (Tr. 253). During the search, he
                                                                              -8-


noticed that the spare bedroom did lock from the outside with a key. (Tr. 259; Ex.
10).   Detective Lomax also noted that duct tape was used in several areas
throughout the house. (Tr. 259; Ex. 11-16).
       {¶36} Dr. John Melville is the site director of the CAC. He observed E.J.’s
forensic interview and conducted a physical examination of her. Dr. Melville stated
that a social worker trained to conduct forensic interviews had interviewed E.J. (Tr.
302). The interview had been recorded and was played, in part, for the jury. (Tr.
304; Ex. 21). Dr. Melville testified that typically a ten-year-old would not be able to
describe the sexual conduct E.J. described unless they actually experienced it. (Tr.
305). Dr. Melville testified that E.J.’s physical exam was normal with no specific
evidence of sexual abuse. (Tr. 309). But the doctor explained that did not mean that
the sexual conduct did not occur.       (Tr. 309-310).   He elaborated, stating that
penetration does not always leave injuries and even when it does, the injuries heal
very quickly so that any injuries E.J. sustained would have completely healed before
he examined her. (Tr. 310).
       {¶37} The above evidence is sufficient to support the appellant’s conviction
for gross sexual imposition. Appellant’s argument here attacks E.J.’s credibility. But
in a sufficiency of the evidence challenge, we are to view the evidence in the light
most favorable to the state. Smith, 80 Ohio St.3d at 113. We are not to weigh or
judge the evidence as we do in a manifest weight challenge.            Here the state
presented evidence that appellant had sexual contact with E.J. when she was less
than 13 years old. This satisfies each of the elements of gross sexual imposition.
R.C 2907.05(A)(4). Thus, the state produced sufficient evidence on the charge of
gross sexual imposition.
       {¶38} Accordingly, appellant’s second assignment of error is without merit and
is overruled.
       {¶39} Appellant’s third assignment of error states:

                THE VERDICT WAS AGAINST THE MANIFEST WEIGHT OF
       THE EVIDENCE.
                                                                                 -9-


       {¶40} Appellant contends in this assignment of error that the jury’s verdict was
against the manifest weight of the evidence. He argues the jury lost its way in finding
that E.J. was credible as to one count, but not credible as to the other three counts.
Appellant again focuses on the videotaped interview.           He claims the improper
admission of the video swayed the jury’s emotions and was highly prejudicial.
       {¶41} In determining whether a verdict is against the manifest weight of the
evidence, an appellate court must review the entire record, weigh the evidence and
all reasonable inferences and determine whether, in resolving conflicts in the
evidence, the jury clearly lost its way and created such a manifest miscarriage of
justice that the conviction must be reversed and a new trial ordered. Thompkins, 78
Ohio St.3d at 387. “Weight of the evidence concerns ‘the inclination of the greater
amount of credible evidence, offered in a trial, to support one side of the issue rather
than the other.’” Id. (Emphasis sic.) In making its determination, a reviewing court is
not required to view the evidence in a light most favorable to the prosecution but may
consider and weigh all of the evidence produced at trial. Id. at 390.
       {¶42} Yet granting a new trial is only appropriate in extraordinary cases where
the evidence weighs heavily against the conviction. State v. Martin, 20 Ohio App.3d
172, 175, 485 N.E.2d 717 (1st Dist.1983). This is because determinations of witness
credibility, conflicting testimony, and evidence weight are primarily for the trier of the
facts who sits in the best position to judge the weight of the evidence and the
witnesses' credibility by observing their gestures, voice inflections, and demeanor.
State v. Rouse, 7th Dist. No. 04-BE-53, 2005-Ohio-6328, ¶ 49, citing State v. Hill, 75
Ohio St.3d 195, 205, 661 N.E.2d 1068 (1996); State v. DeHass, 10 Ohio St.2d 230,
227 N.E.2d 212 (1967), paragraph one of the syllabus. Thus, “[w]hen there exist two
fairly reasonable views of the evidence or two conflicting versions of events, neither
of which is unbelievable, it is not our province to choose which one we believe.”
State v. Dyke, 7th Dist. No. 99-CA-149, 2002-Ohio-1152.
       {¶43} Appellant’s main contention here is that the jury acquitted him on the
two counts of rape and one count of gross sexual imposition yet it convicted him on
the remaining count of gross sexual imposition. He seems to contend that the jury
                                                                                 - 10 -


either should have believed all of E.J.’s testimony or none of it. He suggests the
jury’s verdicts were inconsistent.
       {¶44} The fact that the jury found appellant guilty of one count of gross sexual
imposition and acquitted him on the other charges does not mean that appellant’s
conviction is against the manifest weight of the evidence.
       {¶45} In State v. Artz, 2d Dist. No. 26411, 2015-Ohio-5291, the appellant was
charged with 26 counts of rape and two counts of gross sexual imposition. The jury
acquitted him of 21 counts of rape but found him guilty of five counts of rape and the
two counts of gross sexual imposition. On appeal, the appellant raised a manifest
weight of the evidence challenge arguing there was no explanation for why the jury
would convict him of five counts of rape, but acquit him of the other 21 counts. Id. at
¶ 17. In overruling the appellant’s assignment of error, the Second District noted:

               “[I]nconsistencies between verdicts on separate counts do not
       necessarily mean that a jury made a mistake.” State v. Hawkins, 2d
       Dist. Montgomery No. 21691, 2007-Ohio-2979, 2007 WL 1723319, ¶
       24, citing United States v. Powell, 469 U.S. 57, 105 S.Ct. 471, 83
       L.Ed.2d 461 (1984). “ ‘[E]ach count in an indictment charges a distinct
       offense and is independent of all other counts. Following that
       reasoning, * * * a jury's decision as to one count is independent of and
       unaffected by the jury's finding on another [count].’ ” Id. at ¶ 23, quoting
       State v. Washington, 126 Ohio App.3d 264, 276, 710 N.E.2d 307 (2d
       Dist.1998). (Other citation omitted.)

Id. at ¶ 20.
       {¶46} Moreover, in addressing seemingly inconsistent verdicts, this court has
noted that the trier-of-fact may believe or disbelieve any or all of the evidence or
testimony from any witness. State v. Smith, 7th Dist. No. 06 BE 22, 2008-Ohio-1670,
¶ 49, citing DeHass, 10 Ohio St.2d at paragraph one of the syllabus. We further
pointed out that the Ohio Supreme Court “has long held that there is no inconsistency
or reversible error when a jury convicts a defendant on one count but acquits on a
                                                                                 - 11 -


separate but related count, ‘in which there is no material difference.’” Id. at ¶ 66,
citing Browning v. State, 120 Ohio St. 62, 71, 165 N.E. 566 (1929). We have also
stated that “[e]ach count of a multi-count indictment is deemed distinct and
independent of all other counts, and thus inconsistent verdicts on different counts do
not justify overturning a verdict of guilt.” State v. Keyes, 7th Dist. No. 08 CO 11,
2008-Ohio-6592, ¶ 28.
       {¶47} Based on the above, appellant’s conviction is not against the manifest
weight of the evidence.
       {¶48} Accordingly, appellant’s third assignment of error is without merit and is
overruled.
       {¶49} Appellant’s fourth assignment of error states:

              THE TRIAL COURT ERRED IN ITS SENTENCE.

       {¶50} In his final assignment of error, appellant contends the trial court failed
to give him the proper post-release control notification. He asserts the court informed
him that the penalty for violating post-release control was up to one half of the
original sentence but neglected to inform him that the maximum penalty for any one
violation was nine months with the cumulative penalty for all violations being one half
of his original sentence. Therefore, appellant argues his sentence is void and he
must be resentenced.
       {¶51} Pursuant to R.C. 2967.28(B), a sentencing court imposing a sentence
for a felony sex offense shall include a requirement that the offender be subject to a
period of post-release control imposed after the offender's release from prison. For a
felony sex offense, there is a five-year mandatory post-release control term. R.C.
2967.28(B)(1).
       {¶52} Additionally, when imposing a period of post-release control, the trial
court shall “notify the offender that, if a period of supervision is imposed following the
offender's release from prison * * * and if the offender violates that supervision or a
condition of post-release control * * *, the parole board may impose a prison term, as
part of the sentence, of up to one-half of the stated prison term originally imposed
                                                                                 - 12 -


upon the offender.” R.C. 2929.19(B)(2)(e).
       {¶53} Regarding postrelease control, the trial court advised appellant:

       Upon your release from prison, a period of control or supervision by the
       Adult Parole Authority of a mandatory five years will be imposed as a
       condition of your release. Then a violation of any post-release control
       rule or condition can result in a more restrictive sanction while released
       or a longer time of post-release control. Also, if you commit a new
       felony while on post-release control, the Court may terminate the post-
       release control and impose a separate prison term for the violation of
       up to 12 months or the time left on the post-release control, whichever
       is greater, and to be served consecutive to any prison term imposed for
       the new felony. If other post-release control terms are violated, the
       parole board may impose a prison term of up to one-half of the stated
       prison term originally imposed.

(Sentencing Tr. 10-11). The trial court offered the same advisements in its judgment
entry of sentence.
       {¶54} As can be seen from the above advisement, the trial court properly
informed appellant he would be subject to a five-year term of postrelease control after
his release from prison. It also correctly informed him that, once he is released from
prison, if he violates a condition of his post-release control then the parole board may
impose a prison term of up to one-half of his original prison term.
       {¶55} The appellant in State v. Zganjer, 8th Dist. No. 94724, 2011-Ohio-606,
made the same argument appellant makes here that the trial court was required to,
and failed to, inform him that for any single post-release control violation he could be
sentenced to nine months in prison. In addressing this argument, the Eighth District
stated:

              R.C. 2967.28(F)(3) lists several options in the event a person
       violates the terms of postrelease control, among them the following: the
                                                                                  - 13 -


       court or Adult Parole Authority may impose a more restrictive sanction;
       increase the duration of the postrelease control; impose a prison term
       for a single violation that may not exceed nine months; or impose a
       cumulative prison term for multiple violations of up to one-half of the
       stated prison term originally imposed upon the offender.          The nine-
       month option applies to single violations of postrelease control; if the
       offender commits more than one violation (multiple offenses), the court
       may order a cumulative sentence that does not exceed one-half of the
       originally imposed prison term.
                Given these options, the General Assembly apparently decided it
       would be cumbersome to require the courts to advise an offender of
       every possible option that might occur in the event of a violation of
       postrelease control. R.C. 2929.19(B)(3) states that “the court shall
       notify the offender that if a period of supervision is imposed following
       the offender's release from prison, as described in division (B)(3)(c) or
       (d) of this section, and if the offender violates that supervision * * *, the
       parole board may impose a prison term, as part of the sentence, of up
       to one-half of the stated prison term originally imposed on the offender.”
       Instead of forcing the sentencing court to delve into the myriad of
       possibilities that could arise in the event of a future violation of
       postrelease control, the statute only requires the court to advise an
       offender of the maximum sanction that can be imposed in the event of a
       violation of postrelease control.

Id. at ¶ 2-3.
       {¶56} Moreover, this court has not found any issue with post-release control
advisements like the one given in this case. For instance in State v. Wolters, 7th
Dist. No. 14 NO 417, 2014-Ohio-5515, ¶ 14, we found that the trial court adequately
notified the appellant about post-release control during his sentencing hearing. The
trial court in Wolters gave the same advisements as the trial court did in this case that
                                                                               - 14 -


the appellant would be placed on post-release control for a period of five years
following his release from prison and if he violated any terms of his post-release
control he could be sent back to prison for a maximum term of one-half of his original
sentence. Id. And in State v. Holsinger, 7th Dist. No. 13 CO 38, 2014-Ohio-2523,
¶ 13, this court found that “the trial court properly notified Holsinger about his five-
year post-release control term, along with the consequences of violating post-release
control” when it informed him of the maximum prison term of one-half of his original
sentence for violation of post-release control.
       {¶57} Thus, in this case, the trial court properly advised appellant of the terms
of his post-release control.
       {¶58} Accordingly, appellant’s fourth assignment of error is without merit and
is overruled.
       {¶59} For the reasons stated above, the trial court’s judgment is hereby
affirmed.

Waite, J., concurs.

DeGenaro, J., concurs.